Citation Nr: 1310407	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dental trauma, and if so, whether service connection should be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in December 2012.  A transcript of his hearing is associated with his Virtual VA (VVA) e-file.  Also in the e-file are VA treatment records through March 2012.  Those records are the subject of a supplemental statement of the case issued in April 2012.

The Veteran seeks service connection for PTSD; however, the record reflects diagnoses including adjustment disorder and mood disorder.  The Board has therefore recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, depression,  and mood disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for dental trauma and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for dental trauma; the Veteran submitted a notice of disagreement and a statement of the case was issued in February 2004; the Veteran did not submit a timely appeal.

2.  The evidence received since the August 2003 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for dental trauma.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for dental trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Because the Board has determined that the evidence submitted is sufficient to reopen the claim of entitlement to service connection for a left shoulder disability, no further discussion of the VCAA is necessary at this time.


Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied service connection for dental trauma in August 2003.  It noted that the available service treatment records did not show dental trauma, and that the evidence of record failed to show dental injury as a result of trauma.

The evidence of record at the time of the August 2003 rating decision included service treatment records.  Unfortunately, they do not include any dental treatment records.

In an October 2003 notice of disagreement, the Veteran stated that he was involved in a tank accident and that his front teeth were knocked out.  He indicated that he was treated at a German facility.

The Veteran sought to reopen his claim in May 2008.  Evidence added to the record in support of his petition to reopen includes a copy of a letter written by the Veteran to his mother in September 1970, describing the accident claimed by the Veteran.  Notably, the RO determined in January 2012 that the letter did in fact corroborate the in-service incident.  Also added to the record is the testimony of the Veteran and his wife.  Notably, the Veteran's wife testified that she had known him since childhood and that they had married in 1972.  She indicated that he had partial plate dental appliances when they married.  Because the claimed in-service incident has been corroborated, and it is plausible that the Veteran suffered injury as the result of the accident, the Board finds that the defect existing at the time of the August 2003 rating decision has been cured, and that the claim may be reopened.  

The merits of the reopened claim will be addressed in the REMAND that follows.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for dental trauma is granted.


REMAND

Dental Trauma

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The Veteran in this case contends that he suffered dental trauma.

Under 38 C.F.R. § 4.150 , Diagnostic Code 9913, a compensable evaluation is warranted for the loss of teeth, due to loss of substance of body of maxilla or mandible, without loss of continuity where the loss of masticatory surface cannot be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling, as noted above.  In other words, VA provides monetary compensation for loss of teeth only if the loss of teeth is due to disease or trauma, and the loss of masticatory surface resulting from the loss of teeth cannot be replaced by suitable prosthesis, e.g., an orthodontic device such as dentures, partial dentures with a bridge, or the like.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.181, 4.150, Diagnostic Code 9913.

A claim of entitlement to service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Determining whether service connection is warranted for the purpose of outpatient dental treatment is based on 38 C.F.R. § 3.381.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2012). 

Here, there is evidence suggesting that the Veteran suffered injury in service.  He argues that he experienced loss of his teeth as the result of the in-service incident.  As such, the Board concludes that a VA examination is warranted to determine whether the Veteran has a dental disorder that is the result of dental trauma in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and major depression.  A VA examination was carried out in March 2012.  The examiner provided diagnoses to include substance induced mood disorder, in remission.  He noted that the Veteran denied current symptoms of depression and anxiety.  The examiner indicated that the Veteran did have a substance induced mood disorder while actively using drugs.  However, the Board observes that at the time the Veteran submitted his current claim, he was prescribed medication for depression, and that he continued to take that medication through May 2011.  Notably, these records also reflect that the Veteran had been sober for a period of eight months in March 2006, and there is no indication in the subsequent records that he relapsed.  

The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because there is an apparent inconsistency in the finding of substance induced mood disorder and treatment prescribed during the appeal period for depression, the Board finds that clarification from the VA examiner must be sought concerning whether the Veteran's depression can be considered independent of substance use, and if so, whether any depression evident during the appeal period is related to service.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA dental examination.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities are a result of an incident in service.  

A discussion of the reasons behind any opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Return the claims file to the psychologist who conducted the March 2012 PTSD examination.  The examiner should be asked to review the claims file and VA electronic records through the present.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the depression noted in the Veteran's VA outpatient records can be considered to be independent of substance use.  If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


